Citation Nr: 0925091	
Decision Date: 07/06/09    Archive Date: 07/21/09

DOCKET NO.  06-01 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for chest pain.  

2.  Entitlement to service connection for insomnia. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H.J. Baucom, Associate Counsel

INTRODUCTION

The Veteran had active service from November 1993 to July 
2003. 

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a March 2004 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Houston, 
Texas, which denied service connection for chest pain and 
insomnia.  

In February 2009 a hearing was held by the undersigned 
Veterans Law Judge.  At the pre-hearing conference the 
Veteran withdrew his appeal of the issue of service 
connection for chest pain.  The transcript is of record. 


FINDINGS OF FACT

1.  At the February 2009 pre-hearing conference, the Veteran 
withdrew his appeal for the issue of entitlement to service 
connection for chest pain. 

2.  Insomnia was not first shown during service or within the 
first post-service year, and the medical evidence of record 
does not show that the current insomnia is otherwise related 
to any disease or injury in service. 


CONCLUSIONS OF LAW

The criteria for withdrawal of a substantive appeal by the 
Veteran concerning the claim for entitlement to service 
connection for chest pain has been met.  38 U.S.C.A. § 
7105(b)(2) (West 2002 & Supp. 2008); 38 C.F.R. § 20.204 
(2008).

The criteria for service connection for insomnia has not been 
met.  38 U.S.C.A. §§ 1110, 1131, 5107, 7104 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Withdrawal 

In December 2005, the Veteran submitted his substantive 
appeal, indicating that he wished to appeal the issues of 
chest pain and insomnia.  

In February 2009 pre-hearing conference, the Veteran 
indicated that he was withdrawing his appeal for service 
connection for chest pain.

A substantive appeal may be withdrawn by the appellant at any 
time before the Board promulgates a decision.  38 C.F.R. § 
20.204(b).

As the Veteran withdrew his appeal, there remains no 
allegations of error of fact or law for appellate 
consideration.  The Board therefore has no jurisdiction to 
review the issue.

II. Service Connection

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159. 

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the Veteran pre-adjudication notice by letter 
dated in August 2003. 
                                                             
  

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence.  

While the notification did not advise the Veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection,  no new disability rating or 
effective date for award of benefits will be assigned as the 
claims for service connection were denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993). 

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, --- S.Ct.---
, 2009 WL 1045952 (U.S.) (Apr. 21, 2009) (Reversing prior 
case law imposing a presumption of prejudice on any notice 
deficiency, and clarifying that the burden of showing that an 
error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination.)  See also 
Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 
2006).  

VA has obtained service medical records, assisted the Veteran 
in obtaining evidence, afforded the Veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the Veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issue on appeal have 
been obtained and associated with the Veteran's claims file; 
and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Analysis 

Service connection may be established for disability 
resulting from injury or disease incurred in service.  38 
U.S.C.A. § 1110.  Service connection connotes many factors, 
but basically, it means that the facts, as shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service.  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
in service.  See Pond v. West, 12 Vet. App. 341 (1999).
Where chronicity of a disease is not shown in service, 
service connection may yet be established by showing 
continuity of symptomatology between the currently claimed 
disability and a condition noted in service.  A Veteran may 
also establish service connection if all of the evidence, 
including that pertaining to service, shows that a disease 
first diagnosed after service was incurred in service.  38 
C.F.R. § 3.303.  

In order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in- 
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in- 
service disease or injury and the present disease or injury. 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The standard of proof to be applied in decisions on claims 
for Veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
Veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See also, 38 C.F.R. § 3.102.  When a Veteran seeks benefits 
and the evidence is in relative equipoise, the Veteran 
prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
The preponderance of the evidence must be against the claim 
for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 
518 (1996).

The Veteran claims that his insomnia started in service and 
has continued ever since. 

The service treatment records show that in June 1994 and in 
January 2003 the Veteran complained of not being able to 
sleep at night.  In January 2003 a sleep study was conducted.  
At the time the Veteran reported that, according to his wife, 
he snored loudly when sleeping, and had fallen asleep in 
front of the computer at work at least three times and when 
watching TV.  The report showed that the Veteran slept for 
7.1 hours of the 7.7 hours he was in bed.  The sleep study 
found no strong indication of obstructive sleep apnea but 
noted that the Veteran had a fragmented sleep pattern.  In 
the July 2003 exit examination the examiner noted the 
Veteran's history of sleep problems and waking at night.  

After service the record shows that the Veteran complained of 
difficulty sleeping from January to October 2005.   

In July 2008 a VA examination was conducted.  The examiner 
diagnosed the Veteran with primary insomnia.  The examiner 
was not able to ascertain from the medical record whether or 
not the Veteran's current symptoms of multiple awakenings at 
night and feeling tired during the day were related to the 
symptoms that caused him to undergo a sleep study in 2003.  
The examiner found that the Veteran's complaints in 2003 were 
from his wife who reported that the snored regularly and had 
fallen asleep in front of the computer at work three times 
and in front of the TV.  Currently the Veteran complained of 
excessive daytime sleepiness, and subjective difficulty 
sleeping at night.  The examiner concluded that he was unable 
to state without resorting to speculation whether or not the 
Veteran's current primary insomnia was related to his 
complaints in the military. 

The Veteran contends that he has insomnia which began during 
service; however the service medical records are silent as to 
any in service diagnosis of insomnia. The Veteran was not 
diagnosed with insomnia until July 2008, five years after 
service.  The July 2008 VA examiner was unable to offer an 
opinion without speculating as to whether the Veteran's 
primary insomnia was related to his symptoms in service.  The 
inability of the VA examiner to reach an opinion without 
resort to speculation may be considered non-evidence in this 
case, neither weighing for or against the claim.  See 
generally Perman v. Brown, 5 Vet. App. 237, 241 (1993).  
There is no medical evidence of a nexus between the Veteran's 
in service complaints and his currently diagnosed insomnia.  
Without a nexus opinion, the Veteran cannot prevail in his 
claim for service connection for insomnia.  See Hickson, 
supra. 

To warrant service connection, there must be a nexus between 
the Veteran's current disability and his in-service symptoms; 
and, although the Veteran is competent to state that he 
suffered sleep problems in service, this evidence must be 
weighed against the other evidence of record, which includes 
an examiner who found it to be pure speculation to associate 
any current insomnia to an in-service injury.

The Veteran genuinely believes that his current primary 
insomnia began in service.  His factual recitation as to his 
symptoms is accepted as true.  However, the Board finds that 
a lay person is not competent to offer an opinion on a matter 
clearly requiring medical expertise, such as opining that his 
current insomnia is related to his in-service complaints of 
difficulty sleeping.  See Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007). 

The preponderance of the evidence is against the claim of 
service connection for insomnia; there is no doubt to be 
resolved; and service connection is not warranted.  38 
U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 54-
56 (1990). 








ORDER

The claim for entitlement to service connection for chest 
pain is dismissed. 

Entitlement to service connection for insomnia is denied. 




____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


